Welcome
I am now pleased to be able to welcome to the visitors' gallery a high-level delegation from the Turkish Parliament, which has come to Brussels on a three-day study trip. It includes Mr Nihat Ergün, Deputy Chairman of the AK Party, Mr Yaşar Yakiş, Chairman of the EU Harmonisation Committee, and Mr Sait Açba, Chairman of the Planning and Budget Committee.
(Applause)
We wish you a pleasant stay and fruitful discussions with representatives of the European Parliament, Commission and Council. A warm welcome to the European Parliament!